USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-5 filed 12/27/20 page 1 of 18




                           EXHIBIT E
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-5 filed 12/27/20 page 2 of 18


            IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

In re Patent Application of:

Kuan-Lin Peng                                       Attorney Docket No. GKM-71608US03

Serial No. 13/094,428                               Group Art Unit: 2645

Filed: April 26, 2011                               Examiner: Dinh P. Nguyen

Title: PROTECTIVE MASK OF MOBILE PHONE


Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

                           AMENDMENT and
         REQUEST FOR CONTINUING EXAMINTION UNDER 37 C.F.R. 1.114,


       In response to the final Office Action mailed April 24, 2015, a request for an RCE is
concurrently filed with this Amendment made pursuant to 37 C.F.R. l.114(c).
   Amendments to the claims begin on page 2;
   An Examiner Interview Summary begins on page 8;
   Applicant's Remarks begin on page 10.




                                                1
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-5 filed 12/27/20 page 3 of 18
In re Patent Application of:                                                              Page 2 of 17
Kuan-Lin Peng
Serial No. 13/094,428



                               AMENDMENTS TO THE CLAIMS
   This listing of claims will replace all prior versions, and listings, of claims in the application:


Listing of Claims:
        1. (Currently Amended) A protective mask molded for frictional retention to an exterior
housing of adapted to be eoupled to a mobile phone having user input and output interfaces, and
internal components including circuitry and a battery, wherein the ana-aR- exterior housing
completely encloses enclosing the circuitry and the battery when the mobile phone is fully
assembled and ready for use, the exterior housing having an exterior shape formed by a back
surface, a..ft:ont surfaee, and at least portions of opposed side surfaces therebehv=een, the
protective mask comprising:
               an integrally-formed mask body molded and contoured to conform and
frictionally-fit tightly against the exterior shape of the exterior housing semate;md distinet from
the fttlly_assembled mobile phone anti e�i.terior housing;
               an-Etttter surface ef.the-rnask-boe;- v,<liieh ovefltes, eontours to and eo¥ers th�
surfaee and at-least-two-of.the-eppose4-siae surfaees-of.the e�i.terior housing;
               an inner surface of the mask body defining an interior space of the mask body and
conforming to and in substantially continuous surface-to-surface contact with the exterior shape
-back surfaee and-4he-at-least-two-owosed side surfaees of the exterior housin& with no
substantial space between the inner surface of the mask body and the exterior shape of the
exterior housing; and
               at least one opening defined by the mask body permitting user access to at least
the user input and output interfaces�.!
       --at-least-ene-inwardly protruding flange forming a portion-0Hh-e-inner surfaee of.the
           �-body-ana- engaging;m-edge-efthe enterior housing-when-the mask is eoupled to
           the-mebtte-phone, the flaBge    aBa-eago eBgagement partieipariBg tB-Tetentio&efthe
           mask body to--the mobile phone:-


        2. (Previously Presented) The protective mask of claim I, wherein the mask body

                                                   2
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-5 filed 12/27/20 page 4 of 18
In re Patent Application of:                                                                       Page 3 of 17
Kuan-Lin Peng
Serial No. 13/094,428

further includes indicia selected from the group consisting of text, graphic elements and
combinations thereof.


        3. (Previously Presented) The protective mask of claim 1, wherein the mask body
includes at least one feature opening to permit access to at least one feature of the mobile phone.


         4. (Currently Amended) The protective mask of claim 1, wherein the mask body includes
a socket opening corresponding to a socket of the mobile phone and permitting se--that a user to
CEKl coflveniently plug a power supply into the socket to charge the mobile phone.


        5.-11. (Canceled)


         12. (Currently Amended) A protective mask molded for frictional retention to an exterior
housing of. and adapted to be coupled to� a mobile communication device having, internal
components including circuitry and a battery, wherein the aft exterior housing completely
encloses enclosing the circuitry and battery when the mobile communication device is fully
assembled and ready for use� and wherein the exterior housing has an exterior shape including a
back fffS-t face.a-second face and at least portions of opposed side surfaces between the first and
second -faees, the protective mask comprising:
                 an integrally-formed mask body molded and contoured to conform and
frictionally fit to the exterior shape of the exterior housing sewate-aad distinct from-tlle-ft:tijy­
assembled-mem-le commttnication device (}fl:Q exterior hottsmg;
                 M-ettter surface ef-tae mask 00€1,- wbica ov-efltes, cOINours to EKid co•;ers at least
poffiefts-of-tlle-first-face-and-at--least-twe--of-tlle-siac surfaces-of-tile exterier housing;
                 an inner surface of the mask body defining an interior space of the mask body and
conforming to. and in substantially continuous surface-to-surface contact with. the exterior shape
-tlle-at-leas-t-portiefts--ef-tfte-first face EKld tlle-at-leas-t--twe-stde surfaces of the exterior housing in
overlying and protecting relationship� without a substantial gap between the inner surface of the
mask body and the exterior shape of the exterior housing, the mask body defining an opening
enabling the mask to be placed over the exterior shape satd exterior aeusmg in �verlying and

                                                        3
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-5 filed 12/27/20 page 5 of 18
In re Patent Application of:                                                            Page 4 of 17
Kuan-Lin Peng
Serial No. 13/094,428

protecting relationship; and
               at least one retainer having an extension protruding laterally inward from the
mask body and toward and into the mask body interior space ta-a distal end, wherein the at least
one retainer and v,rliich is retained to the exterior housing at an exterior housing edge when the
mask is coupled to the mobile communication device, the at least one retainer participating in
retaining the mask body to the mobile communication device.


        13. (Canceled)


        14. (Previously Presented) The protective mask of claim 12, wherein the mobile
communication device includes a socket for battery charging and the mask body defines at least
a battery-charging socket opening permitting a power supply to be connected to the socket.


        15. (Previously Presented) The protective mask of claim 12, wherein the mobile
communication device includes an earphone-connection socket and the mask body defines at
least one earphone-connection socket opening permitting an earphone to be connected to the
earphone-connection socket.


        16. (Previously Presented) A mask for attachment to a hand-held mobile phone, the
mobile phone having user input and output interfaces, internal components including circuitry
and a battery, and an exterior housing completely enclosing the circuitry and battery when the
mobile phone is fully assembled and ready for use, the exterior housing including a first face, a
second face and opposed side surfaces there between, the mask comprising:
               an integrally-formed mask body molded to conform to a shape of the exterior
       housing and defining a mask body interior space;-the-mask-eedy-eemg seaarate and
       distinct from-me-fttHy-a:ssetHeled mobile phone -and eKterior hottsing;
               inner and outer surfaces, the surfaces defining at least one opening in the mask
       body providing access to at least one of the user input and output interfaces, the mask
       body being configured such that, when the mask is attached to the mobile phone, the
       mask body is coextensive with, contours to and overlies at least portions of at least tvr<o of

                                                  4
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-5 filed 12/27/20 page 6 of 18
In re Patent Application of:                                                                   Page 5 of 17
Kuan-Lin Peng
Serial No. 13/094,428

        the opposed side surfaces� wherein there is no substantial space between the inner surface
        of the mask body and exterior housing-�
                 at-least-eRe flaage positioftea-0fi-the-mas�eey-to e�i.tefta iftwarcl aft8 pro,.,iaiftg
        suffieieftt frietioftal e ftgagemeftt .Yith aft ee-ge-ef the e�i.terior housiftg to attaeh the mask to
                                            1




        ilie phofte .


        17-33. (Canceled)


        34. (Currently Amended) A protective mask molded for frictional retention to an
exterior housing of a fully assembled mobile communication device having user input and output
interfaces, the mobile communication device further having internal components including
circuitry and a battery completely enclosed by the exterior housing, and the exterior housing
having an exterior shape formed by a eofttourecl back surface and at least portions of at-least-two
opposed side surfaces, the protective mask comprising:
                 an inner surface closely conforming to the exterior shape of the exterior housing
housiftg eofttour and in substantially continuous surface-to-surface contact with the exterior
shape baek surface afta tlle-aHeast-twe opposecl sicle-surfaees of the exterior housing� with
substantially no space between the inner surface of the mask and the exterior shape housiftg
when the protective mask is retained to the exterior housing, the mask being molded. integrally
formed. contoured and_sized to fit tightly against the exterior shape of the exterior housing,
thereby ilie siziftg atHl--ti-ght-fit frietioftally providing retention of the mask to the exterior
housing; and
                 at least one opening defined by the mask permitting user access to at least the user
input and output interfaces.


        35. (Currently Amended) The protective mask of claim 34, further including at least one
inwardly-protruding flange forming a portion of the mask and extending inward toward the
mobile communication device to eftgagiftg engage an edge of the exterior housing when the
mask is attached to the mobile communication device, the flange-and-edge engagement retaining
the mask to the mobile communication device.

                                                      5
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-5 filed 12/27/20 page 7 of 18
In re Patent Application of:                                                            Page 6 of 17
Kuan-Lin Peng
Serial No. 13/094,428



          36. (Currently Amended) The protective mask of claim 34, wherein the proteetive mask
further includes indicia selected from the group consisting of text, graphic elements and
combinations thereof.


          37. (Previously Presented) The protective mask of claim 34, wherein the mask includes
at least one feature opening to permit access to at least one feature of the mobile communication
device.


          38. (Currently Amended) The protective mask of claim 34, wherein the mask includes a
socket opening corresponding to a socket of the mobile communication device� permitting so-that
a user to eaR. conveniently plug a power supply into the socket to charge the mobile
communication device.


          39. (Currently Amended) A protective mask adapted to be quickly coupled to, and
quickly decoupled from, a fully=assembled mobile communication device having user input and
output interfaces and an exterior housing, the exterior housing having an exterior shape formed
QY a back surface, a.front surface, and at least portions of opposed side surfaces therebetween,
the protective mask comprising:
                 an outer-surface whieh-o•,erlies-the-eaek surface-and-at-leasHwe-o fthe oppesea
side surfaces;
                 an inner surface in substantially continuous surface-to-surface contact with the
exterior shape back-surfuce-ana-the-at-leasHwe-epposea-siae surfaces� with substantially no
space between the inner surface and the exterior shape heusmg:
                 at least one opening defined by the mask permitting user access to at least the user
input and output interfaces; and
                 at least one inwardly-protruding flange forming a portion of the mask and
engaging an edge of the exterior housing when the mask is coupled to the mobile communication
device, the flange-and-edge engagement at least participating in retaining the mask to the mobile
communication device,

                                                  6
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-5 filed 12/27/20 page 8 of 18
In re Patent Application of:                                                             Page 7 of 17
Kuan-Lin Peng
Serial No. 13/094,428

               wherein during initial engagement of the mask to the mobile communication
device, the exterior housing defines a generally planar position which can be angularly oriented
relative to the mask, and wherein the exterior housing can be oriented into •Nmea ean iftelude: !!:
planar positions rotated about a longitudinal axis of the mask,.t and!!: planar positions rotated
about an axis normal to the longitudinal axis of the mask.


        40.    (New) The protective mask of Claim l, further comprising at least one inwardly-
protruding flange forming a portion of the mask body and having a lateral extension protruding
into the interior space of the mask body and toward the mobile phone to engage an edge of the
exterior housing when the mask is coupled to the mobile phone, the flange-and-edge engagement
participating in retention of the mask body to the mobile phone.


       4 1.    (New) The protective mask of claim 16, further comprising at least one inwardly-
protruding flange forming a portion of the mask and engaging an edge of the exterior housing
when the mask is coupled to the mobile phone, the flange-and-edge engagement participating in
retaining the mask to the mobile phone.




                                                  7
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-5 filed 12/27/20 page 9 of 18
In re Patent Application of:                                                           Page 8 of 17
Kuan-Lin Peng
Serial No. 13/094,428

                                   INTERVIEW SUMMARY
Date and Type oflnterview
       A combined in-person and telephonic interview was conducted on June 1 1, 2015.
In Attendance
       (1) Examiner Dinh P. Nguyen
       (2) John E. Munger (Registration No. 37,685) (via telephone)
       (3) Michael P. Mazza (Registration No. 34,092) (via telephone)
       (4) Assignee Gregory Kim (in person)
Exhibits and/or Demonstrations
       A panel of acrylic material.
Identification of Claims Discussed
       Independent claims l, 5, 8, 12, 16, 27, 34 and 39
Identification of Prior Art Discussed
       US 6,20 1,867 (Koike)
       US 5,923,752 (McBride)
Proposed Amendments
       See below.
Principal Arguments and Other Matters
       As in the attached interview agenda.
       In addition, there was discussion of a possible claim amendment. It was discussed that
the "at least one inwardly-protruding flange" could be more specifically claimed so as to extend
inward into an interior space of the mask body. The term horizontally (now "laterally") was
discussed to describe the inward direction of the flange or retainer. Such a limitation is not
present in Koike at least because snap members 7 do not extend inward in such a manner.
       The rigidity of the acrylic panel material (Koike col. 2, lines 5 1-52) was demonstrated to
show the fact that Koike's snap members 7 must temporarily flex toward the phone to engage a
recess 9 connecting upper and lower body covers 4, 5 to each other and, alternatively, to
disconnect upper and lower body covers 4, 5 indicative that there must be spacing between body
cover 3 and phone 2.



                                                 8
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-5 filed 12/27/20 page 10 of 18
 In re Patent Application of:                                                        Page 9 of 17
 Kuan-Lin Peng
 Serial No. 13/094,428

 Results of Interview
        The Examiner indicated that the possible claim amendment described above would
 differentiate the claimed invention from each of (1) Koike and (2) the combination of Koike and
 McBride, provided that a further search by the Examiner did not identify any further relevant
 prior art. Assignee is to submit an appropriate response including by means of the After Final
 Consideration Pilot 2.0.




                                                 9
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-5 filed 12/27/20 page 11 of 18
 In re Patent Application of:                                                           Page 10 of 17
 Kuan-Lin Peng
 Serial No. 13/094,428

                                             REMARKS
        Assignee thanks the Examiner for his ongoing work in connection with this patent
 application and for the courtesy of conducting the interview on June 1 1, 2015. The status of the
 claims is that Claims 1-4, 12, 14-16 and 34-41 are presently pending in the Application. Claims
 5-1 1 and 17-33 have been cancelled without prejudice, and Claims 40-41 are new.
                                            Amendments
        In the claims, independent Claims 1, 12, 16, 34, and 39 are amended as indicated.
 Support for the language "molded to conform to a shape of the exterior housing" is found, for
 example, in the Application at page 2, lines 16- 17 and page 3, lines 20 and 28.
        The limitation relating to flanges in previously presented claims 1 and 16 has been
 deleted from claims 1 and 16, and is now presented in new claims 40 (dependent on claim 1) and
 41 (dependent on claim 16). Support for the subject matter recited in claim 1 without a flange
 limitation may be found at least in FIG. 3 and at page 3, line 28 to page 4, line 4.
        Support for a flange/retainer extending laterally into the interior space of the mask body
 in Claims 12 and 39-41 is found in the Application, for example, in FIGS. 3 and 7 (showing
 flanges 21, and at least a piece of the flanges, extending and protruding laterally inward into the
 mask body space) and FIGS, 5-6. No new matter is added. Entry of the amendments is
 requested.

                                          Claim Rejections
                                       Section 103 Rejections
        Previously presented claims 1-25, 27-32 and 34-39 were rejected under 35 U.S. C. §
 103(a) as being obvious based on U.S. Patent No. 6,201,867 (Koike) in view of U.S. Patent No.
 5,9237,526,594 (McBride). As now amended, independent claims 1 and 34 now recite a
 "protective mask molded for frictional retention to an exterior housing of a mobile phone .. . . "
 The flange limitation has been deleted from independent claims 1 and 16. Independent claims 1,
 12, 16, 34, and 3 9 recite the mask is in "substantially continuous, surface-to-surface contact
 without a substantial space" between the inner surface of the mask and exterior housing of the
 mobile device. In addition, the "flange" or "retainer" limitations are now recited as dependent
 claims leaving the frictional fit as the only retention mechanism for independent claims 1, 16,

                                                  10
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-5 filed 12/27/20 page 12 of 18
 In re Patent Application of:                                                            Page 1 1 of 17
 Kuan-Lin Peng
 Serial No. 13/094,428

 and 34. The "flange" or "retainer" limitations remain included as limitations of claims 12 and 39.
        Applicants note that the disclosed and described finger recessions are provided to allow
 the user to remove the tightly fitting cover: "The finger recessions 33 can also let the user
 conveniently separate the mobile phone 40 and the lower cover body 30" (filed application, p. 4).
 Similarly, the shape of the cover is depicted as having a substantially identical shape, indicating
 that the cover is tightly fitting, and that no flanges are necessary to retain the cover, which is
 configured for a friction-fit by having a constricting effect at least on the side walls of the body.
        Neither Koike nor McBride teach or suggest retaining a cover on a phone by frictional fit
 as required by independent claims 1 and 34. Koike requires snap members 7 on one body cover
 that engage with recesses 9 on another body cover to form the cover for the phone. If one of the
 Koike covers were to be removed, the phone could not remain engaged with the other cover. The
 phone would fall out of the other cover if the phone were to be turned upside down. Thus, there
 is no teaching in Koike of using only one cover and possibly attaching it onto a mobile phone.
 To illustrate this, Applicant notes that Koike further provides a separate battery unit cover 24
 from cover 5 for replacing a battery so that a user doesn't need to disassemble whole covers
 when replacing a battery. It provides receiving unit 23 to hold top cover in place together. This
 further supports that the operation of Koike requires retention clips - indeed two independent
 sets of them - those that hold battery cover 24 to top cover 4, and those that hold cover 23 to top
 cover 4.

        In McBride, a phone is engaged with the cover using a pocket formed by the cover. The
 phone in McBride is first inserted into the pocket formed by cover 40 and partial extension 70
 followed by engagement of slotted indentations 5 8 with the phone. McBride does not retain the
 phone in the cover by frictional fit with the cover.

        Neither Koike nor McBride, alone or in combination, teach or suggest the "substantially
 continuous, surface-to-surface contact . . . without a substantial space" as recited in claims 1 ,
 12, 16, 34 and 39. Koike must have a gap between the phone 2 and body cover 3 because snap
 members 7 must temporarily flex toward the phone to engage a recess 9 connecting upper and
 lower body covers 4, 5 to each other (and, alternatively, to disconnect upper and lower body
 covers 4, 5) indicative that there must be spacing between body cover 3 and phone 2. Further,


                                                   11
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-5 filed 12/27/20 page 13 of 18
 In re Patent Application of:                                                      Page 12 of 17
 Kuan-Lin Peng
 Serial No. 13/094,428

 Koike's upstanding battery cover (24) clips shown in the portion of FIG. 1 of Koike illustrated
 below which hold the battery cover to lower cover 5 create a space between phone 2 and
 lower body cover 5.




                       s




                                      Portion of FIG. 1 of Koike



        The Advisory Action dated July 16, 20 15 asserts that Koike discloses "substantially
 continuous, surface-to-surface contact" in Figs. 1 and 3. Figs. 1 and 3 do not however show any
 substantially continuous surface-to-surface contact. Fig. 1 shows the two upper and lower body
 covers separated from the phone, and FIG. 3 is a side view that would not show the space formed
 between the sides of the phone and the sides of the covers. Again, a mobile phone inserted into
 one of the Koike covers would fall out of the cover if the phone would be turned upside down
 while holding the cover.

        The Advisory Action also states "Koike, when the two covers are snapped into each
 other, the two covers are held tight to the phone body and therefore there is no gap between the
 phone body and the covers." The Advisory Action does not account for the space that must exist
 between the side of the phone and sides of the covers to accommodate the flexing of the snap
 members 7 as the snap members 7 engage with the corresponding recesses 9. This space is
 necessary. Otherwise, the side of the phone would obstruct the snap members 7 from engaging


                                                12
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-5 filed 12/27/20 page 14 of 18
 In re Patent Application of:                                                         Page 13 of 17
 Kuan-Lin Peng
 Serial No. 13/094,428

 with the recesses 9. Once the covers are snapped into each other, the space does not go away.
 The space remains between the phone and covers precluding any substantially continuous
 surface-to-surface contact.

        McBride too fails to teach or suggest the "substantially continuous, surface-to­
 surface contact ..." limitation. In the Examiner-Initiated Interview Summary (Interview
 Summary) dated July 16, 20 15, the Examiner argued that McBride teaches limitations
 relating to the mask being molded to conform to a shape of the exterior housing at col 3 line
 20-25 and 28-30. Applicant notes McBride states at col. 3 line 20-25 "[t]he rigid cover is
 preferably a unitary structure configured to conform to the outer dimensions of the device,
 and specifically the outer dimensions of the housing of the device." Applicant's note that the
 statement in McBride relating to "conforming to the outer dimensions" does not mean that
 the cover has the same "shape" as set forth in the pending claims, but rather that the case is
 able to accommodate the overall size of the phone. The term "dimensions" does not mean
 the same as the term "shape." (Merriam-Webster Dictionary: "dimension: the length, width,
 height, or depth of something: a measurement in one direction (such as the distance from the
 ceiling to the floor in a room)" compared to "shape: to give a particular form or shape to
 (something): to work with (a material) in order to make something from it").           Applicants
 respectfully submit that the term "dimension" is understood to refer to length, width, and
 height of an object, and not to the detailed form of an object. On the contrary, the term
 "shape" refers to more detailed characteristics of the particular form of an object.
 Conformance with dimensions of the exterior housing is different from "molded to conform
 to the shape of the exterior housing."

        Neither Koike nor McBride teach or suggest a cover in substantially continuous, surface­
 to-surface contact without substantial space as recited in claims 1, 12, 16, 34, and 39 nor a
 protective mask that is frictionally-retained to the housing of the phone as recited in claims land
 34. An attempt to combine the teachings of Koike and McBride does not cure the deficiencies in
 the teachings of each reference. As noted above, Koike and McBride have different retention
 mechanisms for engaging the cover to the phone. Koike's two-cover design requires that the
 covers engage each other. A phone would tumble out of a Koike cover without the other cover.

                                                 13
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-5 filed 12/27/20 page 15 of 18
 In re Patent Application of:                                                          Page 14 of 17
 Kuan-Lin Peng
 Serial No. 13/094,428

 McBride, by contrast, discloses a single-cover device in which a top portion of phone 10 is drop­
 fit and inserted into cover 40 and the pocket-like portion formed between cover 40 and partial
 extension 70 that extends across the back side of cover 40. Next, the bottom portion of the
 phone 10 is pushed up, allowing slotted indentations 58 on cover 40 to clasp corresponding
 indentations in phone 10. McBride at col. 4, lines 17-27 and FIGS. 4-6. The phone 10 is held in
 place by the combination of the pocket and partial extension 70, and by slotted indentations 58 .
 McBride teaches inserting the phone in a pocket. (see McBride: in Abstract "said outer cover
 having at one end thereof a partial extension over said back side to receive and hold said inner
 cover in position and said outer cover having at the outer end of said back side at least one clasp
 to grasp and hold said inner cover in place at said other end", at col. 1, lines 61-65 "The outer
 cover has at one end thereof a partial extension over the back side to receive and hold the inner
 cover in position, and the outer cover has at the outer end of the back side at least one clasp to
 grasp and hold the inner cover in place at the other end.", at col. 2, lines 7-1 1 "The outer covers
 each have at one end thereof a partial extension over the back side to receive and hold the inner
 cover in position. The outer covers each have at the other end thereof at least one clasp to
 removably grasp and hold the inner cover in place at the other end", at col. 4, lines 17-27, at col.
 4, lines 54-59 "As shown in FIG. 5, cover 40 includes a partial extension 70 that partially
 extends over the bottom of cover 40 from the upper side of cover 40. Phone 10 inserts into cover
 40 at the bottom of cover 40 and underneath partial extension 70. To then secure phone 10 within
 cover 40, cover 40 is provided with slotted indentations 58 (FIGS. 2 and 4) that snap cover 40
 onto phone 10. Indentations 58 cooperate with corresponding indentations in phone 10 to act as a
 clasp, holding cover 40 onto phone 10"). These portions of McBride all talk about the cover
 retention being accomplished by a combination of pocket like portion and indentation.

        The Examiner asserted McBride originally for its teaching of indentations asserting such
 indentations read on the flanges limitations in claims 12 and 39. However, a person of ordinary
 skill in the art would not have added McBride's indentations to retain a phone in the loose-fitting
 Koike two-part cover. Such indentations would not be a sufficiently strong retention mechanism
 and the phone would still fall out of the cover without the other cover attached.




                                                  14
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-5 filed 12/27/20 page 16 of 18
 In re Patent Application of:                                                           Page 15 of 17
 Kuan-Lin Peng
 Serial No. 13/094,428

        The two retention mechanisms of Koike and McBride cannot be physically combined.
 Even if some combination could be conceived, it would not teach either substantially continuous
 surface-to-surface contact or frictional retention of the phone in the cover. Accordingly, neither
 Koike nor McBride, alone or in combination, teach or suggest the substantially continuous
 surface-to-surface nor the frictional retention limitations. T he combination of Koike and
 McBride fails to present a prima facie case of obviousness.

        Koike and McBride cannot be combined to arrive at the claimed subject matter, and there
 is simply no motivation to do so. One of ordinary skill in the art would not be motivated to
 substitute the McBride single-cover clasp attachment to the phone for the Koike cover-to-cover
 attachment. The two retention mechanisms teach away from such a combination. First, Koike's
 covers attach to each other, so a person of ordinary skill i n the art would be led away from
 referencing a teaching, as in McBride, of a phone-in-a-pocket attachment; and (2) Koike's covers
 attach each other face-to-face, again leading a POSIA away from referencing McBride's cover in
 which the phone is dropped in and slid into the single cover. McBride also teaches away from the
 claimed mask because McBride's cover 40 is constructed to require the combination of the
 partial extension 70 and slotted indentations 58 to secure the cover to the phone. McBride is
 inoperable if either of these parts is missing.
        The Examiner is combining two references that teach away from one another by asserting
 (incorrectly as shown above) that the two references disclose the limitations of the claims. In
 doing so, the Examiner is failing to consider the invention as a whole. See Litton In«us. Pro«s.,
 Inc. v. Soli« State Systems Corp. , 755 F.2d 158 , 164 (Fed. Cir. 1985) ("It is elementary that the
 claimed invention must be considered as a whole in deciding the question of obviousness."). The
 Examiner's element-by-element analysis is particularly improper where the references teach
 away from the combination. See DePuy Spine, Inc. v. Me«tronic Sofamor Danek, Inc. , 567 F.3d
 1314, 1326 (Fed. Cir. 2009) ("An inference of nonobviousness is especially strong where the
 prior art's teachings undermine the very reason being proffered as to why a person of ordinary
 skill would have combined the known elements."); In re Gal, 980 F.2d 7 17, 7 19 (Fed. Cir. 1992)
 (holding that different structure to achieve a different purpose was not an obvious design choice);
 In re Gurley, 27 F.3d 55 1, 553 (Fed. Cir. 1994) (a reference teaches away "when a person of


                                                   15
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-5 filed 12/27/20 page 17 of 18
 In re Patent Application of:                                                            Page 16 of 17
 Kuan-Lin Peng
 Serial No. 13/094,428

 ordinary skill, upon reading the reference . . . would be led in a direction divergent from the path
 that was taken by the applicant"); KSR lnt 'l Co. v. Teleflex, Inc. , 550 U.S. 398, 406 (2007) (a
 suggestion to combine references is required for a finding of obviousness). The great challenge
 of the obviousness judgment is proceeding without any hint of hindsight. See A TD Corp. v.
 Lyti.a/.l, Inc. , 159 F.3d 534, 546 (Fed. Cir. 1998) (observing that obviousness "cannot be based on
 the hindsight combination of components selectively culled from the prior art to fit the
 parameters of the patented invention "); Ba yer Schering Pharma Ag v. Barr Labs. , 575 F.3d
 134 1, 1347 (Fed. Cir. 2009) (to render a claim obvious, prior art cannot be "vague" and must
 collectively guide an artisan toward a particular solution).


                                               Claim 39
        Independent claim 39 is also different from McBride and the referenced combination in
 the simplicity and convenience with which the phone is engaged to the mask using the subject
 matter of claim 39. While claim 39 was not rejected under any Sec. 1 12 issues, the Examiner
 suggested the specification lacks support for "wherein during initial engagement of the mask to
 the mobile communication device, the exterior housing defines a generally planar position which
 can be angularly oriented relative to the mask . . . . " Support for this limitation may be found in
 FIGs. 3 and 7. It is clear from the figures that one of ordinary skill in the art would discern that
 the phone could be inserted into the cover without requiring a precise parallel orientation relative
 to the cover. The phone could clearly be inserted at an angular orientation relative to the cover. It
 is noted that the exact language of claim limitations need not be repeated in the specification in
 order to provide support.
        McBride's phone 10 and cover 40 must be oriented precisely, and cannot be angularly
 oriented relative to each other, to effiect coupling engagement. This is in contrast with the
 present invention as recited in Claim 39, in which the mobile communication device housing can
 be oriented in any direction relative to the mask, without impairing the ability to couple the mask
 to the exterior housing of the mobile communication device. McBride, therefore, teaches away
 from Claim 39 at least because McBride lacks, "wherein during initial engagement of the mask
 to the mobile communication device, the housing defines a generally planar position which can
 be angularly oriented relative to the mask, and which can include: planar positions rotated about

                                                   16
USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-5 filed 12/27/20 page 18 of 18
 In re Patent Application of:                                                           Page 17 of 17
 Kuan-Lin Peng
 Serial No. 13/094,428

 a longitudinal axis of the mask; and planar positions rotated about an axis normal to the
 longitudinal axis of the mask."
        McBride requires precise orientation between the cover 40 and the phone 10 in order to
 engage the cover 40 to the phone 10. And McBride requires a specific mounting sequence in
 which the phone is first inserted into the pocket formed by cover 40 and partial extension 70
 followed by engagement of slotted indentations 58 with the phone. McBride is inoperative if this
 sequence is not followed and both of partial extension 70 and slotted indentations 58 are not
 provided.


                                      Other Dependent Claims
        Since the other dependent claims are based on allowable independent claims,
 Assignee will not separately argue these dependent claims because they are already deemed
 patentable. If necessary in the future, Assignee reserves the right to identify further distinctions
 between these currently rejected dependent claims and the references of record.


                                             Conclusion
        The application is believed to be in condition for allowance. If any points remain in issue
 which the Examiner feels may be best resolved through a personal or telephone interview, the
 Examiner is kindly requested to call the undersigned at the telephone number listed below before
 issuing a further Office Action.




 Dated: October 26, 20 15

                                                       Respectfully submitted,

                                                       /Robert J. Irvine/
                                                       Robert J. Irvine
                                                       Registration No. 41,865
                                                       Invention Mine LLC
                                                       Attorney for Applicant

                                                  17
